Citation Nr: 1525752	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, claimed as emphysema.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972.  He was separated from the service 9 months early so that he could join the United States Army Reserve (Reserve).  His Reserve service has not been verified.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is remanded for the following actions:

1.  Through official channels, such as the National Personnel Records Center (NPRC) and the United States Army Reserve Personnel Center (ARPERCEN), the AOJ must request the Veteran's SERVICE PERSONNEL RECORDS and SERVICE TREATMENT RECORDS from his time in the RESERVE.  The SERVICE TREATMENT RECORDS should include, but are not limited to, the reports of the Veteran's service entrance and separation examinations from his Reserve duty, reports of pulmonary function studies, and reports of radiographic and imaging studies.  

The AOJ must verify all of the Veteran's periods of active duty, active duty for training, and inactive duty for training during his time in the Reserve.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2.  The AOJ must also ask the Veteran for the names and addresses of the HEALTH CARE PROVIDERS (VA and non-VA) who treated him and/or the names and addresses of the MEDICAL FACILITIES where he has been treated for chronic obstructive pulmonary disease or emphysema, since his April 1972 release from active duty.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the Veteran's treatment records which are NOT CURRENTLY ON FILE.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of pulmonary function studies, reports of radiographic and imaging studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3. When the actions in Parts 1 and 2 have been completed, the AOJ must undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then, the AOJ must readjudicate the issue of entitlement to service connection for chronic obstructive pulmonary disease, claimed as emphysema. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


